United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, BAY VALLEY
DISTRICT POST OFFICE, Oakland, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0027
Issued: October 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 18, 2020 appellant filed a timely appeal from a September 5, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the September 5, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty on July 6 or 13, 2019, as alleged.
FACTUAL HISTORY
On July 19, 2019 appellant, then a 70-year-old motor vehicle operator, filed a claim for a
traumatic injury (Form CA-1) alleging that on July 13, 2019 he injured his head, neck, right hand,
back, shoulder, and hip when he stepped out of his truck and slipped and fell on the ground while
in the performance of duty. He did not stop work. On the reverse side of the Form CA-1,
appellant’s supervisor, F.A., noted inconsistencies in the date appellant provided for the injury.
In a statement dated July 18, 2019, appellant indicated that he fell from his truck at 8:15
a.m. on July 6, 2019 while waiting for Express Mail at stall number 25. He believed that camera
32 had a record of the incident. Appellant noted that he developed bruising after two days and
sought medical treatment.
In a development letter dated July 31, 2019, OWCP advised appellant of the deficiencies
of his claim and instructed him as to the factual and medical evidence necessary to establish his
claim. It asked him to complete a questionnaire to provide further details regarding the
circumstances of the claimed July 13, 2019 employment incident. OWCP afforded appellant 30
days to submit the necessary evidence.
The employing establishment controverted appellant’s claim in an August 3, 2019 letter.
A supervisor explained that, upon investigation into the circumstances surrounding the claim, it
found inconsistencies in the date appellant provided for the injury. He noted that on the Form
CA-1 appellant alleged that he was injured on July 13, 2019; however, in a July 18, 2019 statement,
he reported injuring himself on July 6, 2019. The supervisor further noted that appellant failed to
report or notify management that he injured himself on July 13, 2019 and continued to perform all
his duties and functions without complaints of pain or discomfort.
On August 23, 2019 appellant was treated by Dr. Tram Le, a chiropractor, for right neck
and shoulder pain. He reported that on July 13, 2019 “he fell off a truck onto his right side.”
Appellant complained of pain in the right shoulder, neck, and right lower back. Findings on
examination revealed mild tenderness of the anterior deltoid, supraspinatus, upper trapezius,
scapulae, cervical paraspinals, and lumbosacral joint. Dr. Le performed therapeutic exercise,
manual therapy, and electrical stimulation to the affected areas. He diagnosed segmental and
somatic dysfunction of the lumbar region, cervical sprain, sprain of the right shoulder, and
lumbosacral dysfunction.
By decision dated September 5, 2019, OWCP denied appellant’s claim, finding that it had
not been established that the incident occurred as alleged. It noted that he gave inconsistent
statements as to when his fall occurred, i.e., July 6, 2019 versus July 13, 2019. OWCP concluded,
therefore, that the requirements had not been met to establish an injury as defined by FECA.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.10 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are inconsistencies in the evidence that cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a prima facie case has been established. An employee’s statements

3

5 U.S.C. § 8101 et seq.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyet, 41 ECAB 992 (1990).
7
R.B., Docket No. 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17, 2019);
Bonnie A. Contreras, 57 ECAB 364 (2006).
8

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9, 2008);
D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 7.
10

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

3

alleging that an injury occurred at a given time and in a given manner is of great probative value
and will stand unless refuted by strong or persuasive evidence.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on July 13, 2019, as alleged.
Appellant has not established the factual component of his claim as he has insufficiently
explained when the claimed injury occurred.12 In his July 19, 2019 Form CA-1, he indicated that
on July 13, 2019 he stepped out of his truck and slipped and fell to the ground injuring his head,
neck, right hand, back, shoulder, and hip. However, in his narrative statement dated July 18, 2019,
appellant indicated that he fell from his truck at 8:15 a.m. on July 6, 2019 while waiting for Express
Mail. He indicated that after two days he developed bruising and sought medical treatment.
In its August 3, 2019 letter of controversion, an employing establishment supervisor noted
the inconsistencies in the date appellant provided for the injury in his Form CA-1 and in his
July 18, 2019 statement. Further, he asserted that appellant failed to report or notify management
that he injured himself on July 13, 2019 and continued to perform all his duties and functions
without any complaints of pain or discomfort. Appellant did not provide a response to these
allegations.
The Board finds that appellant’s date of the incident as noted on the Form CA-1 of July 13,
2019 is inconsistent with the date he provided in his July 18, 2019 narrative statement that he fell
on the morning of July 6, 2019 and developed bruising two days later. Appellant’s varying
descriptions of what occurred and how do not establish a singular account of the mechanism of
injury.13 Further, the history of injury he related to his medical provider further detailed
inconsistent descriptions of the mechanism of injury. Dr. Le’s August 23, 2019 report related that
appellant fell off a truck on July 13, 2019. The medical records therefore reflect that appellant did
not report a consistent history of injury to his medical provider.14 Thus, the Board finds that he
has not established that he sustained an injury in the performance of duty either on July 6 or 13,
2019 as alleged because he did not submit sufficient evidence to establish that he actually
experienced the incident at the time, place, and in the manner alleged.15

11

F.H., Docket No. 18-0869 (issued January 29, 2020); D.B., supra note 9.

12

See E.C., Docket No. 19-0943 (issued September 23, 2019).

13

See id.

14

See F.H., Docket No. 19-1209 (issued November 20, 2019).

15

See supra note 12.

4

As appellant has not provided a consistent description of the alleged employment incident
and the mechanism by which he sustained an injury, the Board finds that he has not met his burden
of proof.16
As appellant has not met his burden of proof to establish that an incident occurred in the
performance of duty, as alleged, it is unnecessary to address the medical evidence of record
regarding causal relationship.17
On appeal appellant disagreed with OWCP’s decision and asserted that he fell in the
employing establishment’s truck parking lot. He further indicated that he was responsible for a
medical bill from Concentra resulting from the injury. However, as explained above, the case
record does not include a consistent history of injury to establish that he experienced the incident
at the time, place, and in the manner alleged.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on July 6 or 13, 2019, as alleged.

16

H.D., Docket No. 15-1698 (issued May 4, 2016).

17
J.C., Docket No. 19-0542 (issued August 14, 2019); see M.P., Docket No. 15-0952 (issued July 23, 2015);
Alvin V. Gadd, 57 ECAB 172 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 6, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

